765 N.W.2d 342 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Matthew Thomas COOK, Defendant-Appellant.
Docket No. 137691. COA No. 287411.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the application for leave to appeal the October 1, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether twenty-five points were properly assessed for OV 13 (MCL 777.43), and whether the trial court satisfied the provisions of MCL 767.61a when, without objection by the defendant, it reviewed documents but did not call witnesses in determining that the defendant was a sexually delinquent person. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
WEAVER, J., would not remand this case because she is not persuaded that this Court should take action, particularly where it appears that the second issue was not even preserved for appeal.
YOUNG, J., joins the statement of WEAVER, J.